Citation Nr: 1626519	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-27 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to October 1983, and from December 1987 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The RO in Anchorage, Alaska now had jurisdiction over the Veteran's claim.  

In May 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

Finally, the Board notes that, since the May 2014 statement of the case, additional evidence was added to the record, including VA treatment records, and the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  However, as the Veteran's claim is being remanded for further development, the AOJ will have an opportunity to review this new evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran claims entitlement to service connection for a cervical spine disorder as a direct result of his military service.  Specifically, during his May 2015 hearing, the Veteran stated that he hurt his neck multiple times during service, starting with whiplash following a bus accident in 1982.  He stated that, at that time, no specific injury was found and that he was told to treat his pain with over-the-counter medication.  He also said that he injured his neck in approximately 1991 or 1992 when playing with his daughters in the swimming pool.  He stated that he was lifting his daughter, and he felt a "pop" in his neck, and that he used over-the-counter medication to treat the pain.  He also stated that during his military service, he would do a lot of hiking through the jungle with forty to seventy pound packs on his back.  He stated that he began to experience pain in service, that he self-medicated with over-the-counter pain relievers, and that it was not until 2006 when he sought treatment.

In June 2013, the Veteran underwent a VA examination to determine the nature and etiology of his cervical spine disorder.  The examiner reviewed the Veteran's claims file and noted only two in-service complaints of neck in September 1980 and September 1994, and that the rest of his service treatment records, including his November 1999 discharge examination, were silent for any complaints of neck pain or diagnoses related to the cervical spine.  The examiner then reviewed the Veteran's post-service treatment records and noted that there were no complaints of neck pain until December 2006.  The examiner also stated that, in January 2008, the Veteran complained of a sudden pop in his neck after tossing one of his children in the pool.  The examiner opined that the Veteran's cervical spine disorder was less likely than not caused by or related to the Veteran's military service.  The examiner reasoned that despite his complaints of neck stiffness during in September 1980 and September 1994, there were no other complaints of or treatment for a chronic neck condition in service, that there was no disorder noted during his discharge examination, and that there was no post-service treatment until December 2006.  Finally, the examiner noted that the Veteran current neck disorder was not in the same location that he received treatment for in September 1994.

The Board finds that the June 2013 opinion is inadequate to resolve the Veteran's claim.  Initially, while the examiner discussed the September 1980 and September 1994 service treatment records, his service treatment records also contain two other complaints of neck and upper back pain that were not addressed by the examiner.  In March 1981, the Veteran complained of pain to the upper back and was diagnosed with a musculoskeletal strain.  In October 1981, the Veteran was seen for a head injury and complained for painful range of motion in his neck.  Moreover, with regard to the Veteran's alleged injury to his neck when he threw his daughter in the pool, the Veteran testified that the injury occurred in 1991 or 1992, not 2008 as indicated by the examiner.  After reviewing the January 2008 VA treatment record cited by the examiner, the Board notes that the Veteran did not indicate that that injury was recent; in fact, he specifically denied any new injuries.  The Veteran is competent to say when an event occurred.  Furthermore, the Board finds no reason to question his credibility, especially considering the implausibility of the event occurring in 2008 given his daughters' ages at that time.  Thus, the opinion appears to be based on inaccurate factual premises.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  

Furthermore, the June 2013 opinion relies on the lack of contemporaneous medical records documenting ongoing symptoms of neck pain or a diagnosis of a cervical spine disorder during service or immediately following service to form the basis of her opinion that the Veteran's cervical spine disorder was not related to his military service.  A VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  During his May 2015 hearing, the Veteran testified that his neck pain progressively worsened and that he was largely able to treat it during service and immediately following service with over-the-counter medication until December 2006 when his pain became unmanageable.

Alternatively, during the June 2013 VA examination, the Veteran raised the possibility that his cervical spine disorder could be secondary to his service-connected lumbar spine disability, stating that his neck pain resulted from his back because he relied upon his shoulders and neck more.  In this regard, the Board notes that service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Since the June 2013 VA examined failed to address whether the Veteran's cervical spine was secondary to his service-connected lumbar spine disability, the Board finds that a further opinion is necessary to address this theory of entitlement.

Thus, because the medical evidence of record is insufficient to resolve the Veteran's claim, an addendum opinion that fully considers the Veteran's lay statement concerning the onset and continuity and his medical history, as well as all theories of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  The Board notes that treatment records dated through August 6, 2015, are associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records relevant to his claim on appeal.  VA treatment records dated through August 6, 2015, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim. Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the record, return the claims file to the VA examiner who conducted the Veteran's June 2013 VA examination.  The record and a copy of this Remand must be made available to the examiner.  If the June 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service injuries, as well as the onset and continuity of symptomatology, the examiner should offer an opinion as to the following questions:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disorder had its onset during, or is otherwise related to, his active duty service.  The examiner must address the Veteran in-service injuries, including his injury in 1991 or 1992 when he felt a "pop" after throwing his daughter in the pool, his statements concerning the wear and tear from wearing forty to seventy pound packs on his back in the jungle, and all service treatment records related to the Veteran's cervical spine discussed above.

b) If the examiner determines that the Veteran's cervical spine disorder is not related to his active duty service, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's cervical spine disorder was caused by his service-connected lumbar spine disability; and

c)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's cervical spine disorder has been aggravated by his service-connected lumbar spine disability.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion and rationale should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records.

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


